internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no territory manager ----------------------- ------------------------------ --------------------------------- tam-159330-04 cc ita b02 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------------------------------- -------------------- ------------------------------ ---------------------------------------------- -------------------------------------------------------- --------------------------- legend taxpayer x y z date date date date a b c d e f --------------------------------------------------------- ----------------------------- ------------------------------------------------------------- ------------------------ ---------------------- -------------------------- ------------------------- ---------------------- -------- --------------- -------------- ---- ---- -------------- tam-159330-04 issue s whether the costs of terminating a merger paid_by taxpayer are deductible either as ordinary and necessary business_expenses under sec_162 of the internal_revenue_code or as an abandonment_loss under sec_165 or whether the costs must be capitalized under sec_263 conclusion s the termination expenses are nondeductible capital expenditures that must be capitalized under sec_263 facts taxpayer is a corporation in the ------ production industry three years prior to the taxable_year at issue x another corporation in the------- production industry began acquiring taxpayer stock x subsequently contacted taxpayer about a potential combination of the corporations but taxpayer declined to pursue the merger possibility because of antitrust and political concerns in the year before the taxable_year at issue a syndicate of investors expressed an interest in a leveraged buy-out lbo of taxpayer taxpayer’s managers were receptive to the lbo because of the depressed value of taxpayer’s stock they also recognized that taxpayer had little in the way of takeover defenses and that an acquisition of taxpayer at a large premium was possible the investors formed y to acquire taxpayer and negotiations between the parties ensued on date y and taxpayer entered into a merger agreement y merger agreement whereby y would purchase all of taxpayer’s stock at a dollars per share followed by a merger of y into taxpayer with taxpayer as the surviving corporation the y merger agreement provided that under certain circumstances taxpayer would be permitted to terminate the agreement and in some cases taxpayer would be required to pay y a termination fee of b dollars and to reimburse up to c dollars y’s out-of-pocket fees and expenses_incurred in connection with the merger termination expenses the y merger agreement provided that taxpayer could terminate the agreement if ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------------------------------- ------- tam-159330-04 ------------------------------------------------------------------------------------------------------------ --------------- if the merger with y had been consummated taxpayer would have become a privately held corporation operating under the direction of taxpayer’s senior management the acquisition by y was seen as an attempt to keep taxpayer from falling into the hands of outsiders on date x made an unsolicited offer to acquire all of the outstanding shares of taxpayer stock through a tax-free merger x proposed to exchange d dollars worth of x common_stock for each outstanding share of taxpayer stock because taxpayer’s management did not wish for x to acquire taxpayer contact was made with z to encourage z to bid on taxpayer on date z announced an offer to acquire all outstanding common_stock of taxpayer through a part cash part stock transaction in a letter from z to taxpayer z indicated the following reasons among others favoring the proposed transaction the proposal avoids significant regulatory risk and attendant uncertainties unlike a merger with x the resulting company would be the world’s leading supplier of ------ products in that industry taxpayer and z offer complementary products operations and philosophies the letter also indicated that the companies would combine only in ways that create strength and that they do not anticipate any significant reduction in employment levels subsequently x and z actively engaged in bidding to acquire taxpayer on date taxpayer ultimately accepted the tender offer from z under which z agreed to acquire all of the outstanding shares of taxpayer in exchange for e dollars of value in cash and z common_stock z merger agreement under the z merger agreement each party made certain representations and warranties taxpayer warranted that the y merger agreement had been terminated in accordance with its terms and that taxpayer is obligated to pay b and c dollars to y for the termination expenses the z merger agreement provided that a breach by taxpayer of any representation warranty covenant or agreement in the z merger agreement that was not curable and that represented a material adverse effect represented grounds for z to terminate the z merger agreement z agreed to advance funds to taxpayer to pay the termination expenses to y repayable by taxpayer if under certain circumstances the z merger agreement was not completed taxpayer terminated the y merger agreement z paid the termination expenses to y and taxpayer signed a promissory note note in the amount of b and c dollars with a stated_interest rate payable on demand to z tam-159330-04 -----------------------------------------------------------------z described the merger as more than the sum of its two parts z indicated that it expected to triple its revenue and that the merger was generating synergies and broadening the customer base of the combined companies taxpayer deducted the termination expenses in cost_of_goods_sold on its federal_income_tax return for the taxable_year at issue no liability was recorded for tax or financial purposes by taxpayer for the note and no payments of principal or interest thereon have been made by taxpayer z accounted for the payment of the termination expenses as a contribution of capital to taxpayer taxpayer also deducted f dollars for legal expenses_incurred to terminate the y merger agreement law and analysis general background the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business are generally deductible under sec_162 a deduction is also generally allowable for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise related to abandoned plans for mergers sec_165 sec_1_165-2 revrul_73_580 1973_2_cb_86 sec_161 and sec_261 however provide in part that the allowance of deductions under sec_162 and sec_165 are subject_to sec_263 sec_263 disallows deductions for a ny amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_263 reflects the basic principle that a capital_expenditure may not be deducted from current income 418_us_1 in 503_us_79 the supreme court considered the nature of capital expenditures the court rejected the taxpayer’s argument that the creation or enhancement of an asset is a prerequisite to capitalization but instead looked at the nature of the benefits realized by the taxpayer the court recognized that the presence of an ensuing benefit that may have some future aspect is not controlling in determining whether an expense represents a capital_expenditure citing 403_us_345 and that the mere presence of an incidental future benefit may not warrant capitalization but the court emphasized that a taxpayer’s realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization u s pincite the court also indicated that the ‘decisive distinctions’ between current expenses and capital expenditures ‘are those of degree and not of kind ’ and that because each case tam-159330-04 turns on its special facts the cases sometimes appear difficult to harmonize u s pincite citations omitted corporate merger expenses generally the expenses_incurred for the purpose of changing the corporate structure for the benefit of future operations are capital expenditures indopco inc v commissioner u s pincite 326_f2d_712 8th cir cert_denied 379_us_832 in indopco the supreme court considered whether costs incurred by the taxpayer in a reverse subsidiary cash_merger in which the taxpayer became a wholly-owned subsidiary of the acquiring_corporation were nondeductible capital expenditures the court found that the merger produced significant benefits to the taxpayer that extended beyond the tax_year in question and therefore the expenditures were not deductible under sec_162 u s pincite in particular the court pointed out representations in the record that the taxpayer would benefit greatly from the acquiring corporation’s enormous resources some synergy may exist with the acquiring_corporation because of the nature of its operations and its strong consumer products orientation because it was now a wholly owned subsidiary the taxpayer was no longer subject_to substantial_shareholder relations expenses and the taxpayer was allowed in the interests of administrative convenience and simplicity to reduce the number of authorized shares in a e st119_f3d_482 7th cir the taxpayer faced with a hostile takeover incurred expenses adopting antitakeover measures but the taxpayer eventually accepted the tender offer the court focused on the taxpayer’s concerns about the proposed takeover the suitor had no capital marketing or research_and_development the suitor intended to abandon the taxpayer’s long-term strategic business plans to find that the taxpayer was defending against an unwanted acquisition in an effort to maintain and protect an established business f 3d pincite the court determined the costs were incurred to frustrate not facilitate the merger with the hostile suitor and to preserve the status quo not to produce future_benefits in 171_br_603 s d ohio the taxpayers entered into merger agreements with white knights to stave off tender offers from a hostile suitor but despite the taxpayers’ efforts the suitor acquired the taxpayers and the taxpayers paid break-up fees to the white knights the court found that unlike the merger in indopco the taxpayers’ mergers did not create synergy especially because the suitor had no experience in the taxpayers’ field but rather the fees were paid as a result of unsuccessful attempts to defend the business from the hostile suitor the internal_revenue_service and the department of the treasury have issued capitalization_rules at sec_1_263_a_-5 of the income_tax regulations that specifically apply to merger termination_payments however the regulations are effective only with respect to amounts paid_or_incurred on or after date and do not apply in this case tam-159330-04 and therefore the fees were deductible business_expenses the court also found in the alternative that because the taxpayers did not voluntarily terminate the proposed mergers in order to engage in more favorable mergers the break-up fees were deductible as losses sustained with respect to an abandoned transaction in 224_f3d_874 8th cir the court phrasing the issue as turning on the origin of the claim doctrine considered the tax treatment of employees who as part of their duties as directors of the employer performed services indirectly and incidentally related to a corporate acquisition the court stated that in applying the origin of the claim doctrine the ultimate question is whether the expense is directly related to the transaction that provides the long term benefit in 116_tc_211 the court in a reviewed opinion determined that the entrance and exit fees paid to the f d i c by the taxpayer upon its acquisition of a failed savings and loan association in a conversion_transaction did not provide significant future_benefits in arriving at this conclusion the court focused narrowly on the nature of benefits arising from the payments standing alone the court explicitly declined to determine whether the fees should be capitalized in connection with the taxpayer’s acquisition of another financial_institution t c pincite cancellation of unfavorable contracts cases involving the deductibility of payments to cancel contracts have looked at the nature of the benefit received by the termination generally the cancellation of a contract does not in and of itself require capitalization of the cancellation payment although the payor enjoys the general benefit of disposing of an unfavorable and burdensome contract and is able to enter into a more favorable contract these general benefits standing alone do not require capitalization see 237_f2d_901 7th cir 137_f2d_745 3d cir there are also situations in which a cancellation payment is made specifically to acquire a new benefit but the cancellation is not connected closely enough to the benefit to require capitalization in the 36_tc_255 the court allowed the taxpayer to deduct a prepayment penalty incurred in paying off existing debt in order to acquire a loan from a new lender similarly in revrul_73_146 1973_1_cb_61 a corporation’s payments to cancel pre-existing stock_options as a condition of a merger agreement were not required to be capitalized the origin of the claim doctrine as originally developed requires a factfinder to determine the tax_attributes of legal expenses by looking at the matter being litigated rather than at the indirect consequences of the expenses see 372_us_39 see also 397_us_572 although the cost of stock appraisal standing alone may be a deductible expense the appraisal litigation expenses at issue originated in the acquisition of a capital_asset and therefore must be capitalized reflecting the general_rule that the nature and character of a payment depends on the transaction from which it originated the doctrine has been invoked in situations not involving litigation expenses as in wells fargo tam-159330-04 however where the cancellation payment is more closely linked to the acquisition of a long-term benefit courts have treated the payment as a capital_expenditure for example in 111_tc_231 a lessee was required to capitalize a lease_cancellation_payment made in order to enter into a more favorable lease with the same lessor see also basin electric power cooperative v commissioner tcmemo_2004_109 similarly lessors have been required to capitalize lease and license cancellation payments made to reacquire possession of the property see 63_tc_414 52_tc_850 in 273_fsupp_229 d s c aff’d 393_f2d_494 4th cir the taxpayer bottling companies in order to acquire soft-drink syrup directly from the soft-drink company and avoid the middleman’s mark-up paid the soft-drink company’s expenses of acquiring and liquidating the middleman the taxpayers deducted the expenses as paid solely to eliminate burdensome and onerous contracts however the court viewed the payment as made pursuant to an overall plan to improve taxpayer’s profits through the acquisition of a more favorable contract to acquire the syrup the benefits of which could reasonably be expected to continue for an indefinite period discussion in determining whether payment of the termination expenses is a capital_expenditure or a deductible business_expense the inquiry must focus on the nature of the benefits realized by taxpayer upon entering into the z merger agreement and whether the y merger agreement was terminated and the termination expenses were paid to achieve that benefit although the termination expense provisions of the y merger agreement were in some respects provided as a defensive maneuver against an unfavorable merger the termination expenses were not paid as a result of a failed defense - rather they were paid to acquire a significant future benefit clearly the z merger agreement provided long-term benefits to taxpayer taxpayer had initially entered into the y merger agreement because taxpayer’s managers believed the merger would be advantageous particularly with respect to fending off a combination with x but the z proposal offered additional significant future_benefits as in indopco the z merger agreement was entered into at least in part because of anticipated synergies between the two companies z’s annual report emphasized the benefits expected to be achieved as a result of the merger-- the z proposal was at no point considered to be a hostile tender offer threatening taxpayer’s business as was the case in a e staley mfg co and federated dep’t stores inc the termination expenses were not paid pursuant to an arrangement to fend off suitors in order to maintain the status quo rather taxpayer pursued and welcomed the z merger agreement tam-159330-04 payment of the termination expenses will be treated as a capital_expenditure made to achieve the benefit inherent in the z merger agreement if it is directly related to the agreement see wells fargo co in this case taxpayer and z contemplated that taxpayer would cancel the y merger agreement in order to enter into the z merger agreement - it was a condition of the merger further the termination provision in the y merger agreement specified that taxpayer could terminate the agreement and would be required to pay the termination expenses in order to enter into a binding written_agreement concerning a superior proposal otherwise taxpayer’s board_of directors was required in the absence of mutual consent breach or other specified conditions to recommend that shareholders approve of the y merger agreement accordingly the y merger agreement was terminated and the termination expenses were paid specifically to enter into the z merger agreement these facts are significantly different from those found in the shaker boulevard co discussed above where expenses_incurred to cancel an existing contract were not found to be closely related to the new contract the facts are also different from those in federated dep’t stores inc where the court found that the terminated merger was a separate transaction from the subsequent merger the payment of the termination expenses bears a direct relationship to the z merger agreement the y merger agreement was entered into because taxpayer’s board_of directors determined that it would be in the best interest of taxpayer and its shareholders unlike capitol indemnity ins co and cassatt but more like darlington-hartsville coca-cola bottling co u s bancorp v commissioner rodeway inns and peerless weighing vending machine corp taxpayer terminated the y merger agreement and paid the termination expenses specifically to acquire a benefit the synergies promised by the z merger agreement that absent termination would not be available because taxpayer’s payment of the termination expenses is directly related to the z merger agreement and because the z merger agreement confers significant future_benefits upon taxpayer payment of the termination expenses is a capital_expenditure the termination expenses therefore are not deductible expenses but rather they must be capitalized under sec_263 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
